Barrett, J.:
We must not lose sight of the fact that this is simply an action to foreclose a mortgage. The defendant Willis’s liability in such an action is pointed out by statute. It is for the residue of the •debt remaining unsatisfied after a sale of the mortgaged property and the application of the proceeds pursuant to the directions contained in the final judgment. The plaintiff' could have had the mortgaged property sold in this action, and the deficiency, if any, therein ascertained. Instead of that, he preferred to await a sale ■under the first mortgage.. He now says that as this sale resulted in a deficiency, the property would certainly have brought, nothing under his mortgage. He consequently claims a deficiency judg’ment against Willis for the full amount of the bond, with interest *510and' costs. To this we cannot think that he. is now entitled. There is no such short cut to justice as the plaintiff imagines.' The measure of the defendant’s liability herein cannot be predicated of an -incident deJisrs the plaintiff’s foreclosure. The deficiency contemplated by the statute is such, and only such, as has been ascertained by an actual sale of the mortgaged premises under the plaintiff’s judgment. The defendant is doubtless still liable upon his bond. "That liability may well be the full amount of such bond and interest. But in reaching that'result the forms of law cannot be disregarded, and the plaintiff must resort to the appropriate action to enforce that liability. In the present form of action he could not, for instance, join a count upon the bond and seek an independent judgment m, personam', nor during the pendency of the foreclosure proceedings could he even bring a separate action upon the bond without leave of the court. It.is, therefore, quite clear that while his pleadings and proceedings remain unchanged, he cannot, upon a mere suggestion that his foreclosure as such has become futile, be. permitted to enter what, though styled a deficiency judgment, is in reality equivalent to and in substance nothing more nor less than a, direct judgment m personam upon, the bond.
Nor is it absolutely certain, although, of course, extremely probable, that there would have been a deficiency in case the mortgaged property had been sold under the plaintiff's judgment. Still less certain is it as to the amount of such deficiency. The sale would have taken place at a different time and under different circumstances from the sale on the first mortgage. Be that as it may, the plaintiff had an ample opportunity to ascertain the deficiency in the regular and ordinary way and to enter his judgment thereon in the manner provided by law. Having failed to do this, he cannot now come in and on motion ask the court to adjudge that a deficiency of the entire amount of his bond and interest must necessarily have resulted from a sale of the mortgaged property under his judgment. This is asking the court to decree a deficiency which, in fact, does not exist, and which, owing.to.the- course pursued by the plaintiff, cannot now be ascertained in the-manner required by law'. " •
*511The order was right, and should be affirmed, with $10 costs, and the disbursements of the appeal.
Davis, P. J., concurred.
Present — Davis, P. J., and Bareett, J.
Order affirmed, with $10 costs, and disbursements.